Pratt, J.
The appointment by the surrogate of the New York Life & Trust Company was eminently wise, and should be affirmed. The careful opinion rendered by the surrogate renders any extended discussion unnecessary. The purpose of the statute in preferring a residuary legatee as administrator is obviously because such person will ordinarily be interested in an economical administration of the estate; and when the residuary legatee is a minor the same reasons suggest the appointment be given to the guardian as provided by the statute. Order affirmed. All concur.